 SWIFT & COMPANY, INC.7Swift&Company, Inc.andLocal529, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America. Case3-CA-3256October 31, 1967DECISION AND ORDERBy MEMBERSFANNING,JENKINS, AND ZAGORIAUpon a charge filed by Local 529, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, the General Counsel of the Na-tionalLabor Relations Board, by the RegionalDirector for Region 3, issued a complaint datedJuly 25, 1967, against Swift & Company, Inc.,herein called Respondent, alleging that the Respond-ent had engaged in and was engaging in unfairlabor practices within the meaning of Sections8(a)(5) and (1) and 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies-of thecharge, complaint, and notice of hearing before aTrialExaminer were duly served upon the Re-spondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutMay 18, 1967, the Union was duly certified by theBoard' as the exclusive bargaining representativeof Respondent's employees in the appropriate unitas stipulated by the parties and that, since on orabout March 14 and June 9, 1967, and thereafter,Respondent has refused and is refusing to recognizeor bargain with the Union as such exclusive bar-gaining representative, although the Union hasrequested and is requesting it to do so. Pursuant toan extensionof time in which to file its answer, theRespondent did so on August 17, 1967, and thereindenied the commission of the unfair labor practicesalleged.On August 22, 1967, the General Counsel filedwith the Board a motion for summary judgment, as-serting, in view of admissions by the Respondentcontained in its answer and the lack of any allega-tion of newly discovered evidence or the existenceof evidence which would justify the relitigation ofissuesdetermined in the prior representationproceeding in Case 3-RC-3992, that there are noissues of fact or law requiring a hearing, and prayingthe issuance of a Decision and Order finding theviolations as alleged in the complaint. Thereafter,on August 28, 1967, the Board issued an ordertransferring proceeding to the Board, and, on thesamedate, a notice to show cause on or before Sep-tember 11, 1967, why the General Counsel's Mo-tion for Summary Judgment should not be granted.On September 12, 1967, the Respondent filed itsmemorandum in reply to Board's Order transferringproceeding to the Board and notice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its reply memorandum Respondent contendsthat it is entitled to an evidentiary hearing to insurefull litigation of the facts. This contention is withoutmerit. The truth of the allegations of the complainthas either been expressly admitted by the Respond-ent in its answer, or stands admitted by virtue oftheuncontroverted factual averments in theGeneral Counsel's motion.The record before us establishes that on August1,1966, the Union filed a petition in Case3-RC-3992, seeking to represent all truckdriversat the Employer's place of business in Elmira, NewYork. On August 11, 1966, the Regional Directorapproved a stipulation for certification upon con-sent election, to which the Respondent and Unionwere parties, and in which the appropriate bargain-ing unit of employees was defined as follows:All truck drivers employed at the Employer'sElmira, New York, place of business, exclud-ing all office clerical employees, professionalemployees, guards and supervisors as definedin the Act and all other employees.On August 29, 1966, a secret ballot election wasconducted- under the supervision of the RegionalDirector pursuant to said stipulation. In the elec-tion, with five voters eligible, two votes were castfor the Union, one vote against the participatinglabor organization, and one vote was challenged.Thereafter, the Union filed timely objections to theelection.The Regional Director, on October 5,1966, issued his report on challenged ballot and ob-jection in which he recommended that the challengebe overruled and the ballot counted, and foundmerit to the Union's objection based on theRespondent's failure to submit an eligibility list inaccordance with the Board's rule inExcelsior Un-derwear Inc.,156 NLRB 1236; he further recom-mended that if as a result of the Board's determina-tion of the challenge, the majority of the valid votesbe cast for the Union, that it be certified as the bar-gaining representative but if the Union did not at-tain a majority that the said election of August 29be set aside and a new election directed. On Oc-tober 20, 1966, Respondent filed exceptions to the'Certificationof Representativein Case 3-RC-3992168 NLRB No. 2 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid report and a brief in support, and the Board, onDecember 9, 1966, issued a Decision andDirection reserving decision as to the objectionsand directing that the challenged ballot be openedand counted and revised tally of ballots be issued.On December 14, 1966, pursuant to said Deci-sion and Direction, the Regional Director countedthe challenged ballot, and the revised tally of ballotsserved on the parties reflected two votes cast forthe Union and two votes cast against the participat-ing labor organization. Then, on December 16,1966, the Regional Director issued an Order return-ing the case to the Board.The Board, on February 17, 1967, issued a Sup-plementalDecision and Direction of Election'ordering that the election conducted on August 29,1966, be set aside, adopting the Regional Director'sfindings, conclusions, and recommendations, andthereby finding merit in the Union's objection basedon Respondent's failure to furnish an eligibility listinaccordancewith the Board's decision inExcelsior Underwear, supra.3The rerun election, with six voters eligible, wasconducted by the Regional Director on March 14,1967, among the employees in the appropriate unit.The tally of ballots reflected four votes cast for theUnion and two votes cast against the participatinglabor organization. Thereafter, on or about March21, 1967, the Respondent filed timely objections tothe conduct of the rerun election, and on March 28,1967, the Acting Regional Director issued a supple-mental report on objections, finding that Respond-ent's objections did not raise substantial or materi-al issues with respect to conduct affecting theresults of the election, and recommending that theobjectionsbe overruled and a certification ofrepresentative be issued.On April 7, 1967, Respondent filed exceptions tosaid supplemental report on objections, and on May18, 1967, the Board issued a Second SupplementalDecisionandCertificationofRepresentative,adopting the Acting Regional Director's findings,conclusions, and recommendations, thereby findingno merit to Respondent's objections and certifyingthe Union as the collective-bargaining representa-tive of the employees in said appropriate unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment.Commencing on or about March 14, 1967, andmore particularly on May 23 and June 2, 1967, thecertified Union requested that the Respondent bar-gain collectively with it. Since March 14, 1967, andmore particularly on or about June 9, 1967,Respondent refused to bargain with the Union, andon June 26, 1967, the Union filed the charge uponwhich these proceedings are predicated.In its memorandum in reply to the motion, theRespondent contends in substance that a hearingshould be held so that it may have a chance "toshow the error of the Board ina per seapplicationofExcelsior ."Based upon our decision in the re-ported representation case as quoted in footnote 3above, we find this contention lacking in merit.As all material issues have been previously de-cident by the Board, are admitted by the Respond-ent's answer to the complaint, or stand admittedby the failure of Respondent to controvert the aver-ments of the General Counsel's motion, there areno matters requiring a hearing before a Trial Ex-aminer. Accordingly, the General Counsel's motionfor summary judgment is granted. On the basis ofthe record before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, and ex-isting by virtue of, the laws of the State ofIllinois,maintaining its principal office and place of businessin Chicago, Illinois, and various other plants, placesof business, warehouses, and other facilities in vari-ous States, including the plant at Elmira, NewYork, the only facility here involved. At these vari-ous facilities it is engaged in the packing,processing, sale, and distribution of meat, meatproducts, and related products. During the pastyear, Respondent in the course and conduct of itsbusiness operations purchased, transferred, anddelivered to its plants located in New York State,meat, meat products, and other goods and materialvalued in excess of $100,000, of which goods andmaterials valued in excess of $100,000 were trans-ported to said plant directly from States other thanthe State of New York. We find that Respondent is,and has been at all times material herein, an em-ployer in commerce within the meaning of Section2(6) and (7) of the Act:II.THELABOR ORGANIZATION INVOLVEDLocal529, International Brotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,is a labor organization within the meaningof Section2(5) of the Act.Published in NLRB volumes at 163 NLRB 17With respectto Respondent's contentionthat the Union had amplemeans of communicatingwith the few employeesin the unit so that therewas no need for the list,the Boarddisagreed,stating"As the BoardstatedinExcelsior,'even assumingthe availability of other avenues bywhich a unionmightbe ableto communicatewith employees, we mayproperly require employer disclosure of employeenamesand addresses soas toinsurethe opportunity of all employees to be reached by all parties intheperiod immediately preceding a representation election 'Moreover, we see no justification for permitting employers to decide forthemselves in each case whether a 'need' for the list exists Such a policycould result only in confusion and delay in the conduct of representationproceedings" SWIFT & COMPANY, INC.9III.THE UNFAIR LABOR PRACTICESA.TheRepresentative Proceeding1.The unitThe following employees at the Respondent's El-mira, New York,plant constitute a unit appropriatefor collective bargaining within the meaning of theAct:All truck drivers,exclusive of all other em-ployees, all office clerical employees,profes-sional employees,guards, and supervisors asdefined in the Act.2.The certificationOn or about March 14, 1967, a majority of theemployees of Respondent in said unit, in a secretelection conducted under the supervision of the Re-gional Director for Region 3, designated the Unionas their representative for the purpose of collectivebargaining with Respondent, and on May 18, 1967,the Board certified the Union as the collective-bar-gaining representative of the employees in said unit,and the Union continues to be such representative.B.The Request to Bargain and the Respondent'sRefusalCommencing on or about March 14, 1967, andcontinuing to date, and more particularly on May23 and June 2, 1967, the Union has requested, andisrequesting, Respondent to bargain collectivelywith it as the exclusive collective-bargainingrepresentative of all the employees in the above-described unit. Since March 14, 1967, and continu-ing to date, and more particularly on or about June9, 1967, Respondent, by its officers, agents, andrepresentatives including Patrick W. Kempsey, didrefuse, and continues to refuse, to bargain collec-tivelywith the Union as the exclusive collective-bargaining representative of all employees in saidunit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin the appropriate unit described above, and that theUnionat all times sinceMay 18, 1967, has beenand now is the exclusive bargaining representativeof all the employees in the aforesaid unit within themeaning of Section 9(a) of the Act. We further findthat Respondent has, since on or about March 14,1967, refused to bargain collectively with the Unionas the exclusive bargaining representative of its em-ployees in the appropriate unit, and that, by suchrefusal, the Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forth in sectionIII, above, occurring in connection with its opera-tions as described in section I, above, have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Swift & Company, Inc., is an Employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 529,InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America,is a labor organizationwithin themeaning of Section 2(5) of the Act.3.All truckdrivers employed at the Employer'sElmira, New York, place of business, excluding alloffice clerical employees, professional employees,guards, and supervisors as defined in the Act and allother employees, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since May 18, 1967, the above-named labororganization has been the exclusive representativeof all employees in the aforesaid appropriate unitfor the purposes of collective bargaining within themeaning of Section9(a) of the Act.5.By refusing on or about March 14, 1967, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and has thereby en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent, Swift & Company, Inc., Elmira, New York,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions of em-ployment, with Local 529, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All truck drivers employed at the Employer'sElmira, New York, place of business, exclud-ing all office clerical employees, professionalemployees, guards, and supervisors as definedin the Act and all other employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and otherterms and conditions of employment, and if an un-derstanding is reached, embody such understandingin a signed agreement.(b)Post at its Elmira, New York, place of busi-ness,copies of the attached notice marked "Appen-dix."' Copies of said notice, to be furnished by theRegional Director for Region 3, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-4 1n the event that this Order is enforced by a decree of a United StatesCourtof Appeals,there shall be substituted for the words"a Decision andOrder"the words "a Decree of the United States Court of Appeals En-forcing an Order."spondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 3, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith Local 529, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive represent-ative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive represent-ative of all employees in the bargaining unitdescribed below with respect to wages, hours,and other terms and conditions of employmentand, if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is:All truck drivers employed at the Em-ployer's Elmira, New York, place of busi-ness, excluding all office clerical em-ployees, professional employees, guards,and supervisors as defined in the Act andall other employees.SWIFT & COMPANY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If Employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 4th Floor, The 120 Building, 120 DelawareAvenue, Buffalo, New York 14202, Telephone842-3100.